Case: 15-13371        Date Filed: 08/13/2015        Page: 1 of 17


                                                                                        [PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT

                                  ________________________

                                        No. 15-13371-P
                                  ________________________

IN RE: PAUL GLEN EVERETT,

                                                                                         Petitioner.

                                 __________________________

                      Application for Leave to File a Second or Successive
                         Habeas Corpus Petition, 28 U.S.C. § 2244(b)
                                _________________________


Before HULL, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

B Y T H E P A N E L:

       Pursuant to 28 U.S.C. § 2244(b)(3)(A), Paul Glen Everett has filed pro se an application

seeking an order authorizing the district court to consider a second or successive petition for a

writ of habeas corpus. Everett wishes to raise three claims: (1) he is actually innocent of sexual

battery and first-degree murder; (2) his trial counsel was ineffective; and (3) his confession was

made under duress. For the reasons below, we deny Everett’s application for leave to file a

second or successive habeas petition. We also deny as moot Everett’s request for appointment of

counsel.

       We first review the factual and procedural background of this case in order to place the

proposed “new” claims in context.

                                       I. BACKGROUND
                Case: 15-13371        Date Filed: 08/13/2015        Page: 2 of 17


A.     Murder, Burglary, and Sexual Battery

       In our opinion affirming the denial of Everett’s initial § 2254 petition, we set forth the

following relevant facts. During the late afternoon or early evening of November 2, 2001,

Everett entered the home of Kelli Bailey, who lived in Panama City Beach, Florida. Everett v.

Sec’y, Fla. Dep’t of Corr., 779 F.3d 1212, 1218 (11th Cir. 2015) (“Everett I”). At the time, he

was carrying a wooden fish bat. Id. When Bailey confronted Everett, Everett beat Bailey, raped

her, and twisted her neck, causing her to break a vertebra and suffocate to death. Id. After

police responded to the scene and discovered Bailey’s body, they recovered a fish bat, which

tested positive for the presumptive presence of blood, from near her house. Id. at 1219.

B.     Everett’s Arrest and Statements to Police

       At the time of the murder, Everett was a fugitive, having failed to turn himself in to begin

serving a sentence for an unrelated conviction in Alabama. Id. On the evening of November 2,

2001, a bail bondsman found Everett at a Florida motel and took him into custody. Id. Everett

was transported to Alabama and jailed. Id.

       On November 14, 2001, Sergeant Rodney Tilley and Lieutenant Chad Lindsey,

investigators for the Panama City Beach Police Department, traveled to the Alabama jail in

which Everett was housed and interviewed him. Id. During the recorded, 12-minute interview,

Everett stated that he had gone to Panama City to meet a friend, Jared Farmer. Id. He paid for

the trip in part by writing bad checks. Id. He used one of the bad checks at a Walmart to buy a

fish bat, among other things. Id. When asked which shoes he had worn during the trip, Everett

replied that he wore a pair of sneakers, which he had since thrown away because they got blood

on them during a fight with another man. Id. at 1220. After Sergeant Tilley noted that Everett’s




                                                 2
                 Case: 15-13371       Date Filed: 08/13/2015        Page: 3 of 17


account of throwing away the shoes did not “jive,” Everett said that he wanted a lawyer. Id.

One of the officers then turned off the tape recorder. Id.

       While the officers were leaving the room, Lieutenant Lindsey said something to the effect

of “[d]on’t be lying, don’t be caught in a lie, you know, now’s the chance for you to tell the truth,

you know, because I don’t want to see the State of Florida stick a needle in your arm.” Id.

Sergeant Tilley commented that he thought that the murder “might have been a burglary that

went bad” and said that he “would sure like to hear it from [Everett].” Id.

       On November 19, 2001, at Sergeant Tilley’s request, Officer John Murphy, an Alabama

detective, asked for Everett’s consent to the collection of DNA samples in connection with the

Bailey case. Id. After Everett consented and provided the samples, he told Officer Murphy that

he would like to provide additional information. Id. at 1220-21. During the subsequent

tape-recorded interview, Officer Murphy advised Everett of his Miranda 1 rights, and Everett

confirmed that he understood his rights and that he was willing to speak with Officer Murphy.

Id. at 1221. Everett said that, while he was in Panama City, he and an acquaintance, Fred

“Bubba” Wilson, visited Wilson’s friend, “Angel.” Id. 2 After Bubba left and returned to find

Everett and Angel partially undressed, Bubba became enraged and started beating Angel. Id.

Everett fled and later threw his shoes and shorts away after discovering blood on them from

when Bubba punched Angel. Id. at 1221-22.

       On November 27, 2001, when Sergeant Tilley returned to the Alabama jail to serve an

arrest warrant on Everett for victim Bailey’s murder, Everett indicated that he wanted to talk to



       1
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
       2
       Police never identified any connection between Fred “Bubba” Wilson and victim Bailey.
The name “Angel” was given by Everett for the person Everett claims was in the house with
Bubba.
                                               3
                Case: 15-13371       Date Filed: 08/13/2015       Page: 4 of 17


Sergeant Tilley. Id. at 1222. At the beginning of the recorded interview, Everett acknowledged

that he previously had requested an attorney, but later had asked to speak to Sergeant Tilley

without a lawyer. Id. Everett then confessed to beating and raping Bailey. Id. Although Everett

denied knowing that Bailey had died, he admitted to twisting Bailey’s neck. Id.

C.     Jury Trial and Direct Appeal

       At Everett’s November 2002 jury trial, the State presented overwhelming evidence of his

guilt. Id. at 1224. In particular, a DNA expert testified that the DNA from victim Bailey’s

vaginal swabs matched Everett’s DNA on all thirteen genetic markers tested. Id. The DNA

expert further testified that the “frequency occurrence” of someone having Everett’s DNA profile

was one in 15.1 quadrillion of the Caucasian population, 1.01 quintillion of the African-

American population, and 11.2 quadrillion of the Hispanic population. Id. A Walmart

surveillance camera videotape of Everett purchasing a fish bat, like the one recovered near the

crime scene, was played for the jury. Id. Finally, the tape recording of Everett’s November 27,

2001 confession was admitted into evidence and played for the jury. Id. at 1224-25.

       The jury convicted Everett of first-degree murder, burglary of a dwelling with a battery,

and sexual battery involving serious physical force. Id. at 1223, 1225. After the jury

unanimously recommended a death sentence, the state trial court held a Spencer 3 hearing and

sentenced Everett to death. Id. at 1225, 1230. Everett appealed to the Florida Supreme Court,

which affirmed his murder conviction and death sentence. Everett v. State, 893 So. 2d 1278,




       3
         Spencer v. State, 615 So. 2d 688, 690-91 (Fla. 1993) (providing that, after a jury has
recommended a sentence but before the trial court imposes a sentence, the court should hold a
hearing to afford all parties an opportunity to be heard, allow the presentation of additional
evidence, and allow both sides to comment on or rebut information in any presentence or
medical report).
                                                  4
                Case: 15-13371         Date Filed: 08/13/2015        Page: 5 of 17


1288 (Fla. 2004). The U.S. Supreme Court denied certiorari. Everett v. Florida, 544 U.S. 987,

125 S. Ct. 1865 (2005).

D.     State Post-Conviction Proceedings

       In 2006, Everett filed a motion to vacate his first-degree murder conviction and death

sentence, pursuant to Florida Rule of Criminal Procedure 3.851. Everett v. State, 54 So. 3d 464,

469-70 (Fla. 2010). After granting an evidentiary hearing on Everett’s ineffective-assistance-of-

counsel claims, the state 3.851 court denied his motion. Id. at 470-71. Everett appealed to the

Florida Supreme Court and also filed a state habeas petition. Id. at 471. The Florida Supreme

Court denied his state habeas petition and affirmed the denial of his Rule 3.851 motion. Id. at

488.

E.     Initial 28 U.S.C. § 2254 Proceedings

       In 2011, Everett, through counsel, filed an amended § 2254 petition. In relevant part,

Everett raised the following claims: (1) his DNA samples and November 27 confession were

improperly admitted because police initiated contact after he invoked his right to counsel, in

violation of his Fifth Amendment rights; (2) his trial counsel was ineffective at the guilt stage of

the trial; (3) his post-conviction counsel was ineffective during his state post-conviction

proceedings; and (4) his trial counsel was ineffective at the penalty stage of the trial.

       In his first claim, Everett alleged that police interrogated him twice after he invoked his

right to counsel, and neither interrogation took place at his suggestion or request. He challenged

the admissibility of his DNA samples and confession prior to trial, and the State did not meet its

burden of demonstrating that he knowingly and intelligently waived his right to counsel.

       Everett also argued that his trial counsel, Walter Smith, provided ineffective assistance at

the guilt stage of the trial by: (1) failing to present testimony—during a hearing on Everett’s


                                                  5
                  Case: 15-13371        Date Filed: 08/13/2015        Page: 6 of 17


motion to suppress his confession—that police initiated contact with Everett after he invoked his

right to counsel; (2) “effectively waiv[ing]” his objection to a crime scene analyst’s testimony,

thereby “permitt[ing] the unqualified expert to offer blood spatter opinions”; and (3) presenting

only one defense witness during trial and focusing on the issue of voluntary intoxication, which

had been abolished as a defense in Florida by the time that Everett went to trial.

          Everett further contended that his state post-conviction counsel failed to present “critical

evidence” in support of Everett’s claim in his Rule 3.851 motion that trial counsel Smith

performed deficiently in litigating the motion to suppress Everett’s pretrial statements to the

police.

          Finally, Everett argued that Smith provided ineffective assistance at the penalty stage by

failing to conduct a reasonable investigation into potential mitigating evidence. Everett claimed

that Smith delegated the task of finding mitigating evidence to Everett’s alcoholic father, who

died a few months before Everett’s trial. After Everett’s father died, “no one was left to assist

Smith, and apparently he did nothing to resolve the dilemma.” Smith did not consult a mental

health expert to evaluate Everett for purposes of discovering potential mitigating evidence.

Likewise, he did not ask Everett about drugs or present evidence that Everett had a history of

drug use and had used cocaine and methamphetamine within hours of the murder. While he

spoke with some of Everett’s family members, he did not ask many questions about Everett’s

background.

          In March 2014, the district court denied Everett’s § 2254 petition, but granted a

certificate of appealability (“COA”) as to his first claim. Everett I, 779 F.3d at 1218, 1238. The

COA was subsequently expanded to include the issue of “[w]hether the district court erred in

denying Everett’s claim that his trial counsel rendered ineffective assistance in the investigation


                                                    6
                Case: 15-13371        Date Filed: 08/13/2015        Page: 7 of 17


and presentation of mitigating evidence during the penalty phase of his 2002 trial.” Id. at 1218.

On February 27, 2015, we affirmed the denial of Everett’s § 2254 petition. Id. at 1254.

                          II. REQUIREMENTS OF 28 U.S.C. § 2244(b)

       Under § 2244(b)(1)’s threshold requirement, “[a] claim presented in a second or

successive habeas corpus application under section 2254 that was presented in a prior application

shall be dismissed.” 28 U.S.C. § 2244(b)(1). A prisoner’s original § 2254 petition is a “prior

application” for purposes of § 2244(b)(1). In re Hill, 715 F.3d 284, 291 (11th Cir. 2013). A

“claim” is “an asserted federal basis for relief from a state court’s judgment of conviction.”

Gonzalez v. Crosby, 545 U.S. 524, 530, 125 S. Ct. 2641, 2647 (2005). New supporting evidence

and new legal arguments in support of a prior claim are insufficient to create a new claim. Hill,
715 F.3d at 293. The claim remains the same so long as “[t]he basic thrust or gravamen of [the

applicant’s] legal argument is the same.” Id. at 294 (quotation omitted).

       Further, even where a claim was not presented in a prior federal petition, the claim must

satisfy the provisions of § 2244(b)(2). Under that provision, we may grant the district court

authorization to consider a second or successive habeas petition only if:

               (A) the applicant shows that the claim relies on a new rule of
       constitutional law, made retroactive to cases on collateral review by the Supreme
       Court, that was previously unavailable; or

              (B)(i) the factual predicate for the claim could not have been discovered
       previously through the exercise of due diligence; and

                 (ii) the facts underlying the claim, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and convincing
       evidence that, but for constitutional error, no reasonable factfinder would have
       found the applicant guilty of the underlying offense.

28 U.S.C. § 2244(b)(2).




                                                 7
                Case: 15-13371         Date Filed: 08/13/2015         Page: 8 of 17


       An applicant may obtain permission to file a second or successive § 2254 petition based

upon a new rule of constitutional law only if that rule was previously unavailable and has been

made retroactive to cases on collateral review by the Supreme Court. 28 U.S.C. § 2244(b)(2)(A).

If the new rule was announced while the original § 2254 petition was pending, the applicant must

demonstrate that it was not feasible to amend his or her pending petition to include the new

claim. In re Hill, 113 F.3d 181, 182-84 (11th Cir. 1997).

       An applicant seeking permission to file a second or successive § 2254 petition based on

newly discovered facts must show, first, that the facts at issue would not have been uncovered

through a reasonable investigation undertaken before the initial § 2254 petition was litigated. In

re Boshears, 110 F.3d 1538, 1540 (11th Cir. 1997). Second, he must allege newly discovered

facts that, when taken as true, establish a constitutional error. Id. at 1541. Finally, we evaluate

these facts in light of the evidence as a whole to determine whether, had the applicant known

these facts at the time of his trial, the application “clearly proves that the applicant could not

have been convicted.” Id. Thus, we will deny the application if “any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Id. (quotation

omitted).

       “The court of appeals may authorize the filing of a second or successive application only

if it determines that the application makes a prima facie showing that the application satisfies the

requirements of this subsection.” 28 U.S.C. § 2244(b)(3)(C).

               III. CLAIMS IN EVERETT’S SUCCESSIVE APPLICATION

       In his pro se successive application, Everett indicates that he wishes to raise three claims

in a second or successive 28 U.S.C. § 2254 petition: (1) he is actually innocent of sexual battery

and first-degree murder; (2) his trial counsel was ineffective; and (3) his confession was made


                                                   8
                Case: 15-13371         Date Filed: 08/13/2015        Page: 9 of 17


under duress. He does not indicate whether his claims rely on newly discovered facts or new

rules of constitutional law. He requests that we appoint him counsel in order to assist him in

developing facts to support his actual-innocence claims. We address these proposed claims in

turn.

A.      Actual Innocence

        In his successive application, Everett first alleges that he is actually innocent of sexual

battery because “there was no sexual battery perpetrated against” Bailey. Although Everett

concedes that his DNA was found inside Bailey, he contends that this was because they had

consensual sex on November 1, the day before her murder. He asserts that the medical

examiner’s findings in the autopsy report were “clearly indicative of” consensual sex, and, after

conducting the autopsy, the medical examiner verbally reported that she had not found any

evidence of non-consensual sex.

        Everett also argues that he is actually innocent of murdering Bailey because she was

killed by his friend Jared Farmer. Everett contends that transcripts of interviews conducted by

police demonstrate that Farmer told two people of the “precise manner” in which Bailey was

killed before the details became public knowledge. Everett states that a police document also

shows that a woman called the police with a tip three days after the murder, and the police failed

to investigate. Everett argues that Farmer threatened and harassed his family and used various

“diversionary tactics” to “orchestrate the direction of the investigation.” Farmer also acted in a

deceitful manner toward the police. Finally, Everett contends that Farmer has attacked and

threatened other women, and is a person of interest in three cold case murders.

        In support of his arguments, Everett cites to the following exhibits, submitted in

connection with the instant successive application: (1) an autopsy report, dated November 3,


                                                  9
               Case: 15-13371        Date Filed: 08/13/2015        Page: 10 of 17


2001, and signed by the medical examiner on December 19, 2001; (2) an undated document that

appears to be an informal police report, in which the officer noted that, on November 20, 2001,

the medical examiner stated that “she did not find any evidence of non-consensual sex,” though

she did discover a scratch and “was unable to determine if the scratch was pre-mortem or

post-mortem resulting from sexual trauma”; (3) the medical examiner’s June 10, 2002,

deposition; (4) the medical examiner’s trial testimony; (5) transcripts of five police interviews,

which took place between November 13, 2001, and November 20, 2001; (6) a “Lead Sheet,”

dated November 5, 2001, in which an officer noted that a woman called and stated that “a school

mate, John, was told by Travis that his friend, who’s [sic] name starts with an N killed [victim

Bailey]”; (7) a letter dated July 13, 2015, from Cindy McKaig, Everett’s sister; (8) a letter dated

April 16, 2011, from Jeremy Morgan, Everett’s stepbrother; (9) a letter dated July 14, 2014, from

Vicki Craycraft, Everett’s sister; and (10) a letter dated February 18, 2015, from Craycraft.

       Here, Everett has not made a prima facie showing that he meets the requirements of

§ 2244(b)(2) with respect to his actual-innocence claims. See 28 U.S.C. § 2244(b)(3)(C). As an

initial matter, Everett does not allege that he recently discovered any of the facts upon which his

actual-innocence claims are predicated, nor does he explain when he obtained any of the

documents that he submitted as exhibits. Indeed, Everett’s theory that Farmer killed Bailey is

not new, as in 2002 Everett fabricated multiple explanations of Bailey’s death for trial counsel

Smith, including at least one story that implicated Farmer. Everett I, 779 F.3d at 1225-26. Trial

counsel Smith even attempted—unsuccessfully—to verify Everett’s claim that Farmer was

involved in victim Bailey’s death. See id. at 1227. Notably, the police excluded Farmer as a

potential DNA contributor to the DNA sample found on Bailey’s vaginal swabs. Id. at 1224 n.5.




                                                 10
               Case: 15-13371         Date Filed: 08/13/2015        Page: 11 of 17


       In any event, even liberally construing Everett’s application to argue that the attached

documents described above are newly discovered evidence upon which his claims rely, Everett

fails to show that his actual-innocence claims meet the requirements of § 2244(b)(2)(B).

       Other than the letters from Everett’s family members, all of the documents appear to have

been created in 2001 or 2002. Even if Everett obtained all of the 2001 and 2002 documents after

the conclusion of his first § 2254 proceedings, however, Everett does not allege, much less

demonstrate, that those documents could not have been discovered earlier through a reasonable

investigation. See Boshears, 110 F.3d at 1540.

       The remaining documents—the letters from Everett’s family—tend to corroborate

Everett’s allegations that Farmer threatened and harassed his family following the murder, and

that someone told Everett’s sister that Farmer had threatened and attacked women. The

February 18 letter from Craycraft also indicates that Farmer was arrested twice in 2013. Even

accepting the statements in the letters as true, Farmer’s arrest history and behavior toward

Everett’s family have no bearing on whether Everett is factually innocent because they do not

demonstrate by clear and convincing evidence that Everett did not rape and murder Bailey. See

28 U.S.C. § 2244(b)(2)(B)(ii).

       Additionally, Everett does not allege, nor does the record suggest, that the State failed to

disclose the facts reflected in the letters, or otherwise suppressed any potential trial testimony by

those family members, in violation of Everett’s constitutional rights. Under the plain language

of the statute, § 2244(b)(2)(B)(ii) requires both clear and convincing evidence of actual

innocence and a constitutional violation, which we have referred to as the “actual innocence

plus” standard. In re Davis, 565 F.3d 810, 823 (11th Cir. 2009). Unlike a “typical constitutional

claim,” such as one arising under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), Giglio


                                                 11
               Case: 15-13371        Date Filed: 08/13/2015        Page: 12 of 17


v. United States, 405 U.S. 150, 92 S. Ct. 763 (1972), or Strickland v. Washington, 466 U.S. 668,

104 S. Ct. 2052 (1984), “the statutory language does not readily accommodate” a freestanding

claim of actual innocence. Davis, 565 F.3d at 823. Therefore, Everett’s first claim fails to meet

the statutory criteria. See 28 U.S.C. § 2244(b)(2)(B)(ii).

B.     Ineffective Assistance of Counsel

       In his second claim, Everett argues that trial counsel Smith provided ineffective

assistance by “[e]ffectively acquiescing to guilt and failing to investigate [Everett’s] account of

[the] facts, and then limiting his efforts to obtain penalty phase content to merely driving to

[Everett’s] hometown.” Specifically, Everett contends that, after he gave Smith a thorough

account of his activities in Panama City Beach, Smith dismissed his story, stating that he would

“not wast[e] resour[c]es investigating it.” Instead, Smith focused his efforts on the penalty phase

of the trial, but largely relied on Everett’s father to find character witnesses. Although Smith

traveled to Everett’s hometown, Smith did not notify Everett or his family in advance and only

interviewed six people “as a ‘CYA’ ‘I did my job.’” Everett states that, had he known of Smith’s

plans, he would have provided the names and phone numbers of “dozens” of potential character

witnesses. Furthermore, Smith did not attempt to substantiate Everett’s history of drug use, and

he unreasonably accepted a drug user’s opinion that Everett’s ex-girlfriends would not make

good character witnesses.

       According to Everett, Smith’s refusal to investigate Everett’s account of what happened

to victim Bailey “allowed the state to establish a set of ‘facts’” that “permeated the opinions of

each attorney who has been on this case, all of whom refused to investigate the many layers of

this case.” His subsequent attorneys’ collective failure to investigate the case “actively

facilitated the depletion of all but one of [his] appellate remedies.” Citing Trevino v. Thaler, 569


                                                 12
               Case: 15-13371        Date Filed: 08/13/2015        Page: 13 of 17


U.S. ___, 133 S. Ct. 1911 (2013), and Murray v. Carrier, 477 U.S. 478, 106 S. Ct. 2639 (1986),

Everett contends that, because he received “egregious and prejudicial” ineffective assistance of

counsel “at every phase,” he should be “afforded the opportunity to have a meaningful habeas

corpus proceeding with the assistance of effective, conflict-free counsel who will exert

investigative resources that will ultimately enable [him] to develop facts and produce evidence”

in support of his actual-innocence claims.

       In support of his arguments, Everett submitted the following exhibits: (1) an undated

document containing excerpts of online postings written by Everett’s friends, who described him

as, inter alia, “fun loving,” “caring,” and “sweet”; (2) an undated letter from “a good female

friend,” in which the author wrote that Everett was “never out of line [and] never tried anything”

on occasions when she was drunk; and (3) an email that Everett’s sister sent, at his request, on

July 14, 2014, to the attorney who represented Everett in his original § 2254 proceedings.

       Everett’s claim that Smith was ineffective for failing to conduct an adequate investigation

into potential mitigating evidence is barred because it is the same claim that he raised in his

original § 2254 petition. See 28 U.S.C. § 2244(b)(1). Although his current argument focuses on

Smith’s alleged failure to inform Everett that he was planning to travel to Everett’s hometown,

the basic thrust of his current and prior claims is the same, namely, that Smith provided

ineffective assistance of counsel, in violation of Everett’s Sixth Amendment rights, by relying on

Everett’s father to find character witnesses and failing to make an adequate effort to find and

interview witnesses after Everett’s father died. See Hill, 715 F.3d at 294.

       While Everett’s argument that Smith provided ineffective assistance by failing to

investigate his account of what happened to Bailey appears to be a new claim, Everett fails to

make a prima facie showing that his claim meets the requirements of § 2244(b)(2). See 28


                                                 13
               Case: 15-13371        Date Filed: 08/13/2015        Page: 14 of 17


U.S.C. § 2244(b)(3)(C). First, he does not allege, nor does the record reflect, that the attached

documents described above could not have been discovered before the conclusion of his initial

§ 2254 proceedings through the exercise of due diligence. See Boshears, 110 F.3d at 1540.

Additionally, even if the statements in the documents are true, they do not demonstrate by clear

and convincing evidence that, but for Smith’s failure to investigate Everett’s story, no reasonable

factfinder would have found Everett guilty. See 28 U.S.C. § 2244(b)(2)(B)(ii).

       Even assuming that Everett relies on Trevino and Murray as establishing new rules of

constitutional law, Murray was decided in 1986, years before Everett filed his original § 2254

petition, and Trevino was decided in May 2013, prior to the denial of his initial § 2254 petition in

March 2014. Trevino, 569 U.S. at ___, 133 S. Ct. at 1911; Murray, 477 U.S. at 478, 106 S. Ct. at

2639; Everett I, 779 F.3d at 1238. Everett did not allege, much less demonstrate, that amending

his initial § 2254 petition to include claims based on Trevino would have been infeasible.

Accordingly, neither Murray nor Trevino is a new rule of law that was previously unavailable, as

required by the statute. See 28 U.S.C. § 2244(b)(2)(A); Hill, 113 F.3d at 182-84.

       Based on Everett’s statement that his post-conviction attorneys “actively facilitated the

depletion of all but one of [his] appellate remedies” by failing to investigate his account of what

happened, his application could be liberally construed to also assert a claim that his

post-conviction attorneys provided ineffective assistance by failing to investigate his account of

the facts. Everett appears to complain about both his state and his federal post-conviction

attorneys, and it is unclear whether any such claim is a constitutional claim that is cognizable in

federal habeas. In any event, such a claim fails to meet the statutory criteria. See 28 U.S.C.

§ 2244(b)(3)(C). As previously noted, neither Trevino nor Murray is a “new” rule of

constitutional law, given their availability during the pendency of Everett’s initial § 2254


                                                 14
                Case: 15-13371        Date Filed: 08/13/2015        Page: 15 of 17


proceedings. See id. § 2244(b)(2)(A). As to newly discovered evidence, although the statements

in his sister’s email, when accepted as true, corroborate Everett’s allegations that one of his post-

conviction attorneys later failed to investigate his account of the facts, the email does not create a

prima facie case that, but for the attorney’s failure to investigate, no reasonable factfinder would

have found Everett guilty, especially in light of his own confession to the crimes and the other

forensic and physical evidence offered against him. See id. § 2244(b)(2)(B)(ii); Everett I, 779
F.3d at 1218-23.

C.     Coerced Confession

       Everett further alleges that his November 27 statement was a “false, forced ‘confession’

[that was] prompted by extreme duress” and “derived from a severe mental decline stemming

from threats of being ‘strapped to a table . . . and killed.’” Over the course of the November 14

interview, Everett went from thinking that he was being investigated for bad checks he had

written in Florida to believing that he had killed a man and would soon face the death penalty,

based on Lieutenant Lindsey’s statement that “[they were] gonna strap [Everett] to a table, put

needles in [him], and kill [him].” Everett asserts that the interview “sparked a state of mental

decline that progressed over the days and weeks that followed.” He then spoke with his father

and learned that the murder victim was Bailey and that his father had been harassed and

threatened.

       After Everett gave the November 19 statement, three factors “weigh[ed] heavily on [his]

mind” and “proved to be ‘the perfect storm’ for a false confession”: (1) the thought of being

executed; (2) the thought of his family contemplating the possibility that he would be executed;

and (3) fear for his family’s safety. Because of his mental decline and fear for his family’s

safety, he claims that he gave a false confession that aligned with the police’s theory of the


                                                 15
                Case: 15-13371        Date Filed: 08/13/2015        Page: 16 of 17


crime. Finally, citing McQuiggin v. Perkins, 569 U.S. ___, 133 S. Ct. 1924 (2013), Everett

argues that, although we previously refused to consider his claim when he raised it for the first

time in his appeal from the denial of his § 2254 petition, we should “be open to litigation and

unbound by procedural bars” because he asserts that he is actually innocent.

       Everett fails to make a prima facie showing that his claim meets the requirements of

§ 2244(b)(2). See 28 U.S.C. § 2244(b)(3)(C). Although he refers to the letter written by his

stepbrother as corroboration for his allegation that his father was threatened, the letter has no

direct bearing on whether he is factually innocent of the crimes for which he was convicted. As

noted previously, a third party’s threatening behavior toward Everett’s family, even if true, does

not demonstrate by clear and convincing evidence that Everett did not rape and murder victim

Bailey. A review of the exhibits he filed in connection with his application also does not reveal

any new facts upon which his coerced-confession claim might rely.

       Even if his application is liberally construed to assert that his claim is predicated on a

new rule of constitutional law created by McQuiggin, his reliance on that case to support this

claim is misplaced. McQuiggin did not announce a new rule of constitutional law. Rather, the

McQuiggin Court expressly stated that its ruling was an equitable one. See McQuiggin, 569

U.S. at ___, 133 S. Ct. at 1931 (explaining that the petitioner sought “an equitable exception to

§ 2244(d)(1)”—the federal habeas statute of limitations for persons in custody pursuant to a state

court judgment—and “not an extension of the time statutorily prescribed,” and that the

fundamental-miscarriage-of-justice exception “is grounded in the ‘equitable discretion’ of habeas

courts to see that federal constitutional errors do not result in the incarceration of innocent

persons”); Gore v. Crews, 720 F.3d 811, 817 (11th Cir. 2013) (explaining that, in McQuiggin,

the Supreme Court held that “there is an ‘equitable exception’ to the statute of limitations


                                                  16
               Case: 15-13371        Date Filed: 08/13/2015       Page: 17 of 17


applicable to habeas claims, 28 U.S.C. § 2244(d), but only when the petitioner presents new

evidence that ‘shows it is more likely than not that no reasonable juror would have convicted the

petitioner’”). Thus, Everett’s claim does not rely on a new rule of constitutional law, as required

under 28 U.S.C. § 2244(b)(2)(A).

                                      IV. CONCLUSION

       Everett has not raised any claims that meet the statutory criteria. Thus, his application for

leave to file a second or successive habeas petition is DENIED. His request for appointment of

counsel is DENIED AS MOOT.




                                                17